internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case mis no tam-163061-01 cc psi b8 director area small_business self-employed operating division taxpayer name taxpayer address taxpayer identification no quarters involved date of conference issues are the tractors described below highway vehicles for purposes of sec_4041 and sec_4051 of the internal_revenue_code and highway motor vehicles for purposes of sec_4481 are the sand dump trucks described below highway vehicles for purposes of sec_4041 and sec_4051 and highway motor vehicles for purposes of sec_4481 conclusions the tractors described below are highway vehicles for purposes of sec_4041 and sec_4051 and highway motor vehicles for purposes of sec_4481 the sand dump trucks described below are highway vehicles for purposes of sec_4041 and sec_4051 and highway motor vehicles for purposes of sec_4481 facts taxpayer purchases from a tractor manufacturer tractors that are structurally of the kind chiefly used for highway transportation in combination with a trailer or semitrailer taxpayer orders the tractors with features that meet taxpayer’s design specifications and taxpayer further equips the tractors itself for its use in the oilfield servicing industry specifically as completed the tractors have a rear axle ratio of which is higher than is typical for generic interstate cargo-transporting tractors the tam-163061-01 higher ratio provides more power for startup the ability to climb steeper grades and greater traction but limits the vehicle’s maximum speed to miles per hour mph a larger engine cooling system than is typical for generic interstate cargo-transporting tractors and a fifth wheel that is higher than is typical for generic interstate cargo- transporting tractors the frames may also be reinforced and equipment may be added or positioned to facilitate acceptance of job site machinery taxpayer finishes the tractors by installing or having installed machinery and equipment on the tractor chassis that assists in performing one of six job site functions as follows winch tractor taxpayer installs or has installed machinery and equipment including a power take off pto winch rolling headboard and mounts and controls this type of tractor is designed to tow trailers to job sites and then use the winch mounted on the tractor at a job site to rig up various pieces of equipment and retrieve vehicles and equipment that are stranded crane tractor taxpayer installs or has installed machinery and equipment including a pto hydraulic crane with articulating boom and hydraulic pump this type of tractor is designed to tow trailers to job sites and then move equipment at the job site compressor tractor taxpayer installs or has installed machinery and equipment including a pto compressor over speed shutdown1 on the road engine and mounts and controls this type of tractor is designed to tow trailers to job sites and then use high pressure high volume air-starting capability equipment mounted on the tractor to air-start large diesel deck engines mounted on the trailer towed by the tractor hydraulic start tractor taxpayer installs or has installed machinery and equipment including a pto hydraulic components over speed shutdown on the road engine and mounts and controls this type of tractor is designed to tow trailers to job sites and then use hydraulic starting capacity equipment mounted on the tractor to start large diesel deck engines mounted on the trailer that is towed by the tractor acid pump tractor taxpayer installs or has installed machinery and equipment including a pto compressor over speed shutdown on the road engine and mounts and controls this type of tractor is designed to tow tank-trailers to job sites and then use the equipment mounted on the tractor to pump acid from the tank-trailer that it towed or from on-site tanks into oil_and_gas wells blower tractor taxpayer installs or has installed machinery and equipment including a pto blower over speed shutdown on the road engine and mounts and a shutdown system monitors control devices and shuts down the engine when out-of-limit parameters are reached tam-163061-01 controls this type of tractor is designed to tow trailers to job sites and then use the low pressure high volume air equipment installed on the tractor for transferring dry bulk products such as cement and sand from the trailer it has towed to well site storage bins it is expected that the tractors will be used in tandem with specific trailers or semitrailers but the tractors are capable of towing any trailer or semitrailer that fits with its fifth wheel coupling device a tractor’s fifth wheel may be easily replaced taxpayer also purchases sand dump trucks which are designed to deliver sand to blenders at oilfield job sites the truck has two compartments so that it can transport different types of sand the body interior is designed to create a weather tight environment to prevent transfer of material between the partitions or create void space in corners the sand delivered by the truck is blown into the compartments a sand hauling bed device calibrates the sand for dumping into a blender or hopper at the well site tailgates are geared for metering sand into a hopper the sand is delivered into a blender or hopper through pneumatic lines that provide for proper gravity feed and sand flow the truck has a tare weight of big_number pounds and a gross vehicle weight rating of big_number pounds is not overwidth overheight or overweight for public highway use purposes and can transport its load over the public highway without a special permit it is designed to be capable of but not limited to transporting its load on maintained gravel dirt or blacktop roads taxpayer has provided the tractor and truck manufacturers with exemption certificates stating that the vehicles are being purchased for use in the manufacture of nonhighway vehicles it does not pay the heavy vehicle use_tax and it has filed claims for refund for diesel_fuel used in the vehicles based on its position that the tractors and trucks are not highway vehicles law and analysis sec_4051 imposes an excise_tax on the first_retail_sale of the following enumerated articles automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4081 imposes an excise_tax certain removals entries or sales of diesel_fuel sec_4481 imposes excise_tax on the use of highway motor vehicles and sec_4482 states that the term highway vehicle means any motor_vehicle which is a highway vehicle sec_6427 provides that if diesel_fuel on which tax has been imposed by sec_4041 or sec_4081 is used by any person in a nontaxable_use then a refund is allowable to the ultimate_purchaser of such fuel in an amount equal to the amount of tax imposed on the fuel under sec_4041 or sec_4081 nontaxable_use includes uses that are not use as tam-163061-01 a fuel in a diesel-powered highway vehicle sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that a chassis or body is taxable under sec_4051 only if such chassis or body is sold as a component part of a highway vehicle as defined in paragraph d of sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations which is an automobile truck truck trailer or semitrailer or a tractor of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_145_4051-1 defines a tractor as a highway vehicle primarily designed to tow a vehicle such as a trailer or semitrailer but does not carry cargo on the same chassis as the engine a vehicle equipped with air brakes and or towing package will be presumed to be primarily designed as a tractor sec_145 e ii provides a list of equipment that will cause an incomplete chassis cab to be presumed to be designed as a tractor sec_145_4051-1 defines a truck as a highway vehicle that is primarily designed to transport its load on the same chassis as the engine even if it is also equipped to tow a vehicle such as a trailer or semitrailer sec_41_4482_a_-1 states that the term highway_motor_vehicle means any vehicle that is both propelled by means of its own motor and is a highway vehicle as defined in sec_48_4061_a_-1 sec_48_4061_a_-1 includes as a part of a taxable truck chassis or body equipment that is installed on a taxable chassis or body and that contributes to the highway transportation function of the chassis or body further the regulation includes loading and unloading equipment as an example of machinery and equipment that contributes to the highway transportation function of a chassis or body sec_48_4061_a_-1 provides that amounts charged for equipment installed on a taxable chassis or body are not part of the taxable sales_price if a such equipment does not contribute to the highway function of the chassis or body and b the reasonableness of the charge is supported by adequate_records sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 of the regulations the term transporting includes towing a vehicle does not include the vehicle's load sec_48_4061_a_-1 the mobile_machinery exception provides that a self-propelled vehicle or trailer or semitrailer is not a highway vehicle if a it consists of a chassis to which there has been permanently mounted by welding bolting riveting or other means machinery or equipment to perform a construction manufacturing tam-163061-01 processing farming mining drilling timbering or operation similar to any of the foregoing enumerated operations if the operation of the machinery or equipment is unrelated to transportation on or off the public highways the mobile_machinery a test b the chassis has been specially designed to serve only as a mobile carriage and mount and a power source where applicable for the particular machinery or equipment involved whether or not such machinery or equipment is in operation the mobile_machinery b test and c by reason of such special design such chassis could not without substantial structural modification be used as a component of a vehicle designed to perform a function of transporting any load other than that particular machinery or equipment or similar machinery or equipment requiring such a specially designed chassis the mobile_machinery c test sec_48_4061_a_-1 the offhighway vehicle exception provides that a self-propelled vehicle or trailer or semitrailer is not a highway vehicle if it is a specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with a construction manufacturing processing farming mining drilling timbering or operation similar to any of the foregoing enumerated operations the offhighway vehicle a test and b if by reason of such special design the use of such vehicle to transport such load over the public highways is substantially limited or substantially impaired the offhighway vehicle b test for purposes of applying subsection b account may be taken of whether the vehicle may be driven at regular highway speeds requires a special permit for regular highway use is overweight overheight or overwidth for regular highway use and any other relevant considerations solely for purposes of determinations under this paragraph where there is affixed to the vehicle equipment used for loading unloading storing vending handling processing preserving or otherwise caring for a load transported by the vehicle over the public highways the functions are related to the transportation of a load over the public highways even though the functions may be performed off the public highways revrul_77_301 1977_2_cb_365 holds that certain truck chassis that are manufactured into vehicles specially designed to transport and apply liquid or dry fertilizer on farms are not highway vehicles the chassis initially had standard truck frames and cabs were equipped with standard highway truck wheels and tires but also had nonstandard axles brakes and transmissions they were initially of a type classified as a highway chassis subsequently the chassis were modified by shortening the frames altering the steering linkage and installing ptos hydraulic pumps and air compressors the fuel and carburetor air systems were modified so as to perform more efficiently under dusty conditions in addition the standard truck wheels were replaced with larger wheels to accommodate x dollar_figure front and x dollar_figure rear high flotation off-highway tires the vehicles were completed by mounting oversize sreader bodies in the chassis the completed vehicles were over inches in width as opposed to inches or less which is typical for highway vehicles had maximum unloaded speeds of mph and were not equipped to unload liquid or dry chemicals other than by means of an elaborate spreader system that made a 60-foot tam-163061-01 wide swath the ruling holds that the vehicles are offhighway vehicles for purposes of sec_48_4061_a_-1 the completed vehicles produced by the company have features indicating they are specially designed for the primary function of transporting and spreading agricultural chemicals on the farm and because of such special design the use of the vehicles on public highways is substantially limited revrul_79_191 1979_1_cb_338 holds that an explosives handling vehicle with a payload capacity of big_number pounds comprised of a truck chassis a body designed to transport liquid and solid components in separate compartments and elaborate mixing and other job site equipment for use at a blasting site is a highway vehicle however the ruling concludes that the cost of the mixing equipment and other job site equipment is excludable from the tax_base as the nontaxable load on the sale of the vehicle revrul_79_192 1979_1_cb_340 holds that certain street sweeping vehicles that have varying sweeping and traveling speeds and can travel at normal city speeds when in transit to and from the job and dump sites are highway vehicles but that vacuum equipment water hoses and certain other components of street sweeper vehicles are items that primarily perform the non-transportation function of street cleaning and are excludable from the tax_base the ruling holds that an article contributes to the highway transportation or load-carrying function of a vehicle for purposes of the regulations only if it contributes as much or more to the highway transportation function as to the nontransportation function the ruling states that this means an item that contributes primarily to the nonhighway transportation function of a vehicle is not taxable revrul_79_296 1979_2_cb_370 holds that a truck-tractor and low-bed semitrailer that are used to transport military equipment on and off the highway and that are oversize overweight and require special permits and or escort vehicles for use on most state highways are highway vehicles subject_to taxes imposed by sec_4041 sec_4061 and sec_4481 the truck-tractor and low-bed semitrailer are used in combination for transporting battle tanks personnel carriers construction equipment semimobile power plants and other heavy loads over the highway from railheads ports or depots to user maintenance areas the units are also used off the highway over rough terrain sand soft soils etc in evacuating disabled battle tanks and similar vehicles from and delivering high density cargo into remote combat and field support areas the truck- tractor and low-bed semitrailer are necessarily constructed to exceed highway size limits in order to accommodate their intended load because of this oversize the operation of the combination over the highways in most states requires either special permits or escort vehicles or both the truck-tractor is capable of a maximum speed of miles per hour with a heavy load the ruling holds that the offhighway vehicle exception contained in sec_48_4061_a_-1 does not apply as the truck-tractor and semitrailer in this case are designed to carry the military equipment both over the highway and over rough terrain with neither function being primary thus the vehicles are not specially designed for the primary function of transporting this type of load other tam-163061-01 than over the public highway for purposes of the offhighway vehicle a test further although the vehicles have characteristics that impair their use on the highway in that they are oversize and require a special permit and or escort vehicles those characteristics are necessary in order to enable the vehicles to carry their intended load and thus the vehicles do not meet the offhighway b test revrul_79_308 1979_2_cb_372 holds that a mixer-feeder truck body that has a width of inches that can sustain highway speeds of to mph and that is used to transport and mix feed for dairy and beef cattle is a highway vehicle revrul_80_353 1980_2_cb_309 type chassis holds that the mobile_machinery exception is not applicable to a three-axled truck chassis on which three tanks or compartments were mounted that was designed for and used for transporting cement and water mixing the cement at the job site and pumping it into oil wells the chassis was comprised of heavy duty high tensile steel frames that had been reinforced standard running gear special drive trains was used on and off the highway and was capable of traveling pincite mph the ruling holds that the vehicle is a highway vehicle because it failed the mobile_machinery a test because the machinery mounted on the chassis is used to transport cement and water to the job site and therefore its operation is not unrelated to transportation no discussion was considered necessary as to whether the vehicle was within the offhighway vehicle exception revrul_95_40 1995_1_cb_195 holds that certain industrial vacuum loader vehicles are taxable highway vehicles the vehicles are comprised of a self-loading truck comprised of a highway-type chassis industrial vacuum equipment and a collector body the chassis for the vacuum loader is usually modified to facilitate the installation of the collector body and other equipment including a change in the cab-to- axle length reinforcement by fishplating replacement of the standard drive shaft and relocation or addition of cross-members but this does not prevent the vehicle from being driven at regular highway speeds nor does it result in the vehicle being overweight overheight or overwidth for regular highway use the vacuum equipment is used to retrieve either wet or dry debris at a clean-up site and load debris into the body and the debris is then either driven to a dump site or transferred to another transport vehicle for removal the vehicle has installed on it components of industrial vacuum equipment for use at the job site and is considerably more expensive and transports a smaller load than a single function transporter such as a dump truck the ruling holds that vacuum loaders are highway vehicles and fail to meet the mobile_machinery exception because the large collector bodies mounted on the chassis are designed to transport cargo vacuum loaders are designed as multi-functional vehicles that not only retrieve waste from clean-up sites but also to carry a substantial cargo from the clean-up site on and off the public highways to the cargo’s disposal site accordingly the chassis do not serve only as a carriage and mount for machinery and equipment unrelated to transportation on or off the public highways that is the chassis was not limited to job site non-transportation use the ruling recognizes that although a vacuum loader is not the least expensive method to transport a load over the tam-163061-01 highway its use is often the most efficient way to clean up a site and remove the debris the ruling also holds that vacuum loaders do not meet the exception for certain vehicles designed for off-highway transportation provided in sec_48_4061_a_-1 specifically vacuum loaders are produced from highway-type chassis and are not designed for the primary function of carrying a particular load other than over the public highway nor is a vacuum loader’s ability to carry a load over the public highways substantially limited or substantially impaired a tractors each of the six types of tractors at issue is a tractor of the kind chiefly used for highway transportation in combination with a trailer or semitrailer however taxpayer argues that the tractors as equipped are not highway vehicles because they are described in sec_48_4061_a_-1 as mobile_machinery vehicles or in sec_48 a - d ii as offhighway vehicles we disagree sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or trailer or semitrailer designed to perform a function of transporting a load over the public highway whether or not also designed to perform other functions sec_48_4061_a_-1 excepts from the definition of highway vehicle certain specially designed mobile_machinery vehicles and certain vehicles specially designed for offhighway transportation with respect to the mobile_machinery exception although the tractors meet the mobile_machinery a test they do not qualify for the mobile_machinery exception because they do not meet the mobile_machinery b and c tests specifically each of the six types of tractors are self-propelled vehicles that consist of a chassis to which there has been permanently mounted machinery or equipment to perform a mining drilling or similar operation unrelated to transportation on or off the public highways thus the a test is met however the tractor chassis have not been specially designed to serve only as a mobile carriage mount and power source for the particular machinery or equipment involved as required by the b test to the contrary each of the six types of tractors is designed to tow a trailer or semitrailer each has a fifth wheel engine capacity in excess of that needed to transport its chassis a braking system designed to tow a trailer and is denominated by the manufacturer and taxpayer as a tractor the mobile_machinery exception is limited to vehicles whose load only consists of permanently installed machinery on the chassis of the vehicle not tractors designed to tow trailers or semitrailers with regard to the c test the tractors can 2the mobile_machinery exception provides tax-favored treatment as nonhighway vehicles to a narrow class of vehicles that may be designed only or primarily to use the highway that is they may have no or few offhighway design characteristics otherwise they might qualify under the offhighway vehicle exception the rationale for the exception is that vehicles designed only as mounts for mobile_machinery will spend tam-163061-01 without any structural modification transport trailers and semitrailers thus the three mobile_machinery tests are not all met accordingly the tractors do not qualify for the mobile_machinery exception with respect to the offhighway vehicle exception the tractors meet neither the offhighway a or b test to meet the offhighway vehicle exception a vehicle must be specially designed for the primary function of transporting a particular load other than over the public highway and by reason of that special design be substantially limited or substantially impaired in its use of the public highway the offhighway vehicle exception typically applies to oversized vehicles that is vehicles designed to transport a load whose special design features for example overwidth or overheight make them unsuitable for transporting their load over the public highway these vehicles such as oversized dump trucks transport a removable load but transport that load off the highway such as at mines or quarries as provided in the regulations an offhighway vehicle is excepted from taxation even if it is designed to use the public highway as long as its special offhighway design is for the primary function of transporting its load other than over the public highway and substantially limits or impairs public highway use with regard to the offhighway vehicle a test the tractors in question incorporate highway-type tractor chassis that meet all federal and state requirements including weight and size requirements and braking lighting and other safety requirements to transport a load over the public highways further several design features that taxpayer claims indicate a special offhighway transportation design are not related to a transportation purpose at all and others appear to be related only partly to a transportation purpose specifically installation of machinery and equipment such as a crane winch compressor pump or blower on a tractor chassis is not probative as to either a highway or an offhighway transportation purpose the machinery is designed to function while the vehicle is performing at a job site while stationary not while it is transporting its load either on or off the highway the offhighway vehicle exception focuses on where a vehicle transports not whether or where it performs a job site function similarly the installation of a pto a large engine cooling system and the reinforcement of the frame are all intended to facilitate stationary job site performance not to facilitate transportation either over or off the highway thus inclusion of these most of their time off the public highway at a job site however the regulations provide that for a vehicle to be described within the mobile_machinery exception the chassis must be specially designed to serve only as a mobile carriage mount and power source for the particular machinery or equipment involved thus even a vehicle that is primarily designed to transport mobile_machinery does not qualify as a mobile_machinery vehicle if it is also designed to transport cargo or tow a trailer because the exception applies to vehicles that may not be excepted from taxation as offhighway vehicles the mobile_machinery exception requires a higher degree of dedication in design that is it requires exclusive dedication as a mobile_machinery vehicle than does the offhighway vehicle exception tam-163061-01 features is not supportive of a special design for offhighway transportation a high rear axle ratio provides more power for startup which is a highway transportation function transportation on steep grades which is both a highway and offhighway transportation function and greater traction which serves an offhighway transportation function in transporting loads on offhighway terrain but also serves a highway transportation in transporting heavy loads a high fifth wheel provides greater clearance between the tires and the trailer or semitrailer when transporting a heavy load and may also provide greater ground clearance on rough terrain a design feature that may facilitate offhighway transportation in any event the offhighway features do not rise to the level of a special design for a primary function of offhighway transportation given the totality of the tractors’ highway transportation design features many vehicles such as sport utility vehicles 4-wheel drive vehicles and dump trucks have some offhighway design features but are still designed to function primarily as highway vehicles with regard to the offhighway b test the use of the tractors to transport their load over the public highways is not substantially limited or substantially impaired the tractors may be driven at regular highway speeds do not require a special permit for regular highway use and are not overweight overheight or overwidth for regular highway use thus the tractors do not meet the mobile_machinery b test neither of the two offhighway vehicle tests is met accordingly the tractors do not qualify for the offhighway vehicle exception taxpayer makes two arguments in favor of excepted treatment as offhighway vehicles the tractors are specially designed to perform job site functions related to the provision of oilfield services and work in tandem with trailers that perform functions related to the provision of oilfield services at oilfield sites and the tractors’ design prevents their economically efficient use to transport generic cargo to loading dock warehouses over the interstate highway system because they are limited to a lower speed transport expensive job site equipment and are heavier than other tractors because they also perform job site functions further due to their job site function they log big_number miles per year whereas generic interstate cargo-transporting tractors log big_number miles per year with regard to the first argument the offhighway vehicle exception focuses on where a vehicle is designed to transport its load and whether the offhighway design impairs highway transportation capability rather than whether or where the vehicle performs nontransportation job site functions thus performance of job site functions is not relevant to qualification for the offhighway vehicle exception further the equipment affixed to the winch acid pump and blower tractors is used for unloading handling or processing a load transported by the tractor over the public highways thus under the regulations the functions are related to the transportation of a load over the public highways even though the functions may be performed off the public highways tam-163061-01 with regard to the second argument the public highway includes all public roads so that local transporters that cannot or do not use interstate highways or are of a type that travel fewer miles than interstate transporters are highway vehicles classification as a highway vehicle applies to local transporters unless they are specially designed to transport their load other than over the public highway there is no limitation of tax to vehicles that transport their load over interstate highways or transport the greatest load in terms of weight or volume for the lowest possible price see revrul_79_191 explosives handling vehicles with substantial job site functions are highway vehicles revrul_79_192 street sweeping vehicles that have varying sweeping and traveling speeds and can travel at normal city speeds when in transit to and from the job and dump sites are highway vehicles revrul_79_296 oversize truck-tractor and low-bed semitrailer that are used to transport military equipment on and off the highway and that travel a maximum speed of miles per hour are highway vehicles revrul_79_308 a vehicle equipped with a mixer-feeder truck body that has a width of inches that can sustain highway speeds of to mph and that is used to transport and mix feed for dairy and beef cattle is a highway vehicle revrul_80_353 multi-tank vehicle designed for transporting cement and water mixing the cement at the job site and pumping it into oil wells is a highway vehicle notwithstanding a maximum speed of mph and revrul_95_40 industrial vacuum loader vehicles with substantial job site function are highway vehicles compare with revrul_77_301 design was primarily for offhighway transportation and substantial impairment was present many commodities are more expensive to transport per weight or volume than commodities such as bulk dirt or bricks because of the nature of their cargo for example certain cargo needs refrigeration or more careful preservation because it is more efficient to transport several types of loads in a single vehicle or because vehicles have both load transporting and job site functions however this does not constitute support for the notion that the higher cost to transport a load is because the vehicles have been specially designed for the primary function of transporting their load other than over the public highway the cost to transport and where transportation occurs are separate concepts thus the vehicles that transport a load that is more expensive to transport for reasons other than a special design for a primary offhighway purpose are not entitled to exception from the general classification of highway vehicles the contrary to taxpayer’s assertions characterization as a highway vehicle does not create a harsh result as to dual use vehicles bearing in mind the congressional intent that vehicles that use the highway bear the burden of these highway_trust_fund sec_9503 taxes the cost of all mobile_machinery installed on a vehicle is excluded from the sec_4051 tax_base on the sale of the vehicle a low-mileage vehicle will pay proportionately lower fuel tax and fuel used to operate mobile_machinery that comes from a separate fuel tank is not subject_to highway fuel tax and sec_4483 provides an exemption from the highway use_tax for vehicles that are used on the public highway no more than big_number miles per year tam-163061-01 instant tractors are more costly transporters not because of where they transport their load but because they are designed to transport some job site machinery and because at the completion or near completion of the transportation function they will perform job site functions and unload off the highway see generally revrul_79_296 impairment characteristics were necessary in order to enable the vehicles to carry their intended load not for offhighway purpose b sand dump trucks taxpayer argues that the sand dump trucks are not highway vehicles because they are described in sec_48_4061_a_-1 as mobile_machinery vehicles or in sec_48_4061_a_-1 as offhighway vehicles we disagree with respect to the mobile_machinery exception the sand dump trucks do not meet any of the three mobile_machinery tests they are self-propelled vehicles that consist of a chassis to which there has been permanently mounted a body designed to transport a load thus as in revrul_95_40 and revrul_80_353 the machinery mounted on the chassis is related to transportation on the public highways with regard to the b test the sand dump trucks are designed to transport a load and with regard to the c test the sand dump trucks can without any structural modification transport cargo thus none of the three mobile_machinery tests is met accordingly the sand dump trucks do not qualify for the mobile_machinery exception with respect to the offhighway vehicle exception the sand dump trucks meet neither the offhighway a or b tests with regard to the offhighway vehicle a test the vehicles have been built on highway-type truck chassis that meet all federal and state requirements including weight and size requirements braking lighting and other safety requirements to transport a load over the public highways the vehicle is denominated by taxpayer as a conventional cab standard service dump truck that is designed to meet but is not limited to typical oilfield conditions thus like most dump trucks it is a highway transporter that has offhighway transportation and loading and unloading capability inclusion of loading and unloading equipment for a specific commodity off the highway does not evidence an offhighway transportation function cargo is loaded and unloaded off the highway and the regulations include loading and unloading equipment as an example of machinery and equipment that contributes to the highway transportation function of a chassis or body sec_48_4061_a_-1 as described in revrul_79_191 explosives handling vehicles with separate compartments are highway vehicles and revrul_80_353 multi-tank vehicle designed for transporting cement and water is a highway vehicle the presence of several compartments or dedication to specific types of cargo does not evidence that a vehicle is designed for offhighway transportation with regard to the offhighway b test the use of the sand dump trucks to transport their load over the public highways is not substantially limited or substantially impaired the vehicles may be driven at regular highway speeds do not require a tam-163061-01 special permit for regular highway use and are not overweight overheight or overwidth for regular highway use thus the sand dump trucks do not meet the offhighway vehicle b test thus neither of the two offhighway vehicle tests is met accordingly the sand dump trucks do not qualify for the offhighway vehicle exception taxpayer makes two arguments in favor of excepted treatment for the sand dump truck the sand is dumped at offhighway oilfield sites and the sealed walls weather tight environment greater expense in loading because the sand must be blown into each compartment rather than dumped and greater expense in unloading because the unloading must be calibrated through pneumatic lines which provide for proper gravity feed and sand flow make transportation of the intended commodities particular types of sand much less economical than a simple dump truck in terms and loading transporting and unloading sand with regard to the first argument cargo transporters unload their cargo off the highway as described in the above revenue rulings numerous cargo transporters transport their cargo to and from industrial sites and some of these also perform job site functions see revrul_79_191 with regard to the second argument that the sand dump truck at issue cannot transport the same volume of sand for the same price as a generic dump truck is not because the sand dump truck is an offhighway transporter but because it transports several types of loads because those loads need special handling in transit and more elaborate unloading at the job site and because it may have some job site equipment the greater cost of transporting sand to oilfield job sites than for a generic dump truck is because of the inclusion of some job site machinery which is excluded from the sec_4051 tax_base and the specific handling needs of the cargo transported not because the truck has been designed primarily as an offhighway vehicle many industrial dump trucks have special hydraulic or other types of devices for loading or unloading the trucks and have some features so that the vehicles can load transport or dump the load on uneven terrain as many dump trucks do they are nonetheless highway vehicles see 699_f2d_264 n 5th cir in which the fifth circuit upheld a jury’s finding that sand dump trucks used in the oilfield servicing industry were taxable highway vehicles caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
